Citation Nr: 1740406	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  09-14 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to increased ratings for a right knee disability, rated 0 percent prior to March 14, 2008; rated 10 percent from March 14, 2008 through August 3, 2009; and rated 60 percent since October 1, 2010. 

2. Entitlement to a total disability evaluation based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active duty service from September 1979 to April 1983 and from November 1985 to February 1986. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and May 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. The period on appeal includes several periods where the Veteran was afforded a total rating for his right knee; these periods will not be addressed in this decision as a full grant of benefits has already been granted for those periods.

In July 2015 the Board remanded the issues for further development, and in February 2017 the appeal was remanded again to fulfill the Veteran's request for a second Board hearing.  

The Veteran appeared and testified at a videoconference hearing before Veterans Law Judge (VLJ) Buck in May 2015 and before VLJ Graham at a travel Board hearing in May 2017. Transcripts of both hearings are associated with the Veteran's claims file. The Veteran was advised of, and waived, his right to a third hearing during his 2017 hearing. See Arneson v. Shinseki, 24 Vet. App. 379 (2015). During his 2017 hearing, the Veteran waived initial RO consideration of any new evidence added to the record.  Subsequently, with the assistance of his representative, VA vocational rehabilitation records were associated with the virtual file.

The Veteran indicated at the time of his May 2017 hearing that his claim for a higher rating for his service-connected left knee disability may remain on appeal, although he was unsure. However, review of the record has revealed that the left knee disability rating is no longer on appeal due to the fact that a final Board decision on the matter was issued in July 2015. Therefore it will not be addressed in this decision.


FINDINGS OF FACT

1.  Prior to August 3, 2009, the Veteran's right knee disability, status post meniscectomy, was manifested by meniscal tears with complaints of chronic pain, locking, swelling, and feelings of giving way; clinical findings show the knee was status post meniscectomy with non-compensable limitation of motion, lack of endurance, and X-ray evidence of osteoarthritis; the preponderance of the evidence is against findings of instability or other symptomatic residuals of meniscectomy.

2.  From October 1, 2009, the Veteran's right knee, status post total replacement, is manifested by no more than chronic residuals of severe painful motion and weakness; the evidence of record does not show that the Veteran's service-connected right knee replacement is so exceptional or unusual that referral for extraschedular consideration by designated authority is required. 

3.  The Veteran's service-connected left and right knee disabilities did not render him totally unable to secure or maintain substantially gainful employment at any time during the appeal. 


CONCLUSIONS OF LAW

1.  A rating of 10 percent for the service-connected right knee disability, but no higher, from November 28, 2007 to March 13, 2008, is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.68, 4.71, Diagnostic Code  (2016).

2. A rating in excess of 10 percent service-connected right knee disability from March 14, 2008, through August 3, 2009, is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.68, 4.71, Diagnostic Code (2016).

3.  A rating in excess of 60 percent from October 1, 2010 for service-connected right knee, status post total knee arthroplasty, is denied. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.68, 4.71, Diagnostic code 5055 (2016). 

4. The criteria for entitlement to a total disability rating based on unemployability (TDIU) have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Legal Criteria 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994). However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2016). The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7 (2016).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2016), pertaining to functional impairment. If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

The Veteran's right knee disability is currently rated at a 60 percent disability evaluation under Diagnostic Code (DC) 5055; prior to his total knee replacement in August 2009, the right knee was evaluated under DC 5299-5024. 38 C.F.R. §§ 4.20, 4.27 (2016). DC 5055, knee replacement, provides a maximum 60 percent rating for chronic residuals of knee replacement consisting of severe painful motion or weakness in the affected extremity. 38 C.F.R. §4.71a (2016).

The applicable rating criteria for evaluating the Veteran's right knee disability encompasses several diagnostic codes under the Rating Schedule for evaluating musculoskeletal disabilities.

Normal or full range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Limitation of extension of the knee is rated as follows: extension limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating. See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).  

Limitation of flexion of the leg to 60 degrees is rated as 0 percent disabling; flexion limited to 45 degrees is rated as 10 percent disabling; flexion limited to 30 degrees is rated as 20 percent disabling; and flexion limited to 15 degrees is rated as a maximum 30 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Separate evaluations may be assigned for limitation of flexion and extension of the same joint. See VAOPGCPREC 09-04 (September 17, 2004). Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. Id. The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion. See 38 C.F.R. § 4.71, Plate II (2014).

Relative to other impairment of the knee, recurrent subluxation or lateral instability warrants a 10 percent rating if slight, 20 percent rating if moderate, and a maximum 30 percent rating if severe. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA's General Counsel has additionally concluded that arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257; evaluation of knee dysfunction under both codes does not amount to pyramiding under  38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Additionally, a maximum 20 percent rating is warranted for semilunar cartilage, dislocated, with frequent episodes of "locking," pain, and effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Symptomatic removal of semilunar cartilage warrants a 10 percent rating under DC 5259.

Under 38 CFR 4.68 (2016) the combined rating for disabilities of an extremity shall not exceed the rating for the amputation of the elective level, where amputation to be performed. Diagnostic Codes 5162 through 5164, regarding amputation approximately at the knee, only allow for a maximum 60 percent disability rating. 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. Id.  

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

II. Factual Background

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

March 2005 VA medical records show that the Veteran complained of locking, and X-rays showed mild osteoarthritis but were noted to be "not very remarkable." Medical records from VA medical center (VAMC) Livermore, California dated July 2005 indicate that the Veteran had a history of right knee pain. A July 2005 VA X-ray of the right knee was noted to be unremarkable.

Medical records from VAMC Modesto, California dated July 2005 indicate that the right knee had no fracture, dislocation, or effusion, and that the knee was unremarkable. Records from January 2006 include reports of the Veteran's right knee pain and that X-rays of the right knee showed that it was normal. 

In January 2006 the Veteran was afforded a VA examination. The examiner found that the right knee was normal, with no cracking, crepitus or instability. At that time there was 150 degrees of flexion, 0 degrees of extension, and no additional limitation in the range of motion from repeated movement causing pain, fatigue, weakness or lack of endurance. 

In a May 2006 rating decision, the Veteran was granted service connection for his right knee disability and given a non-compensable rating, effective July 29, 2005. 

VA records showed that the Veteran had a history of a right knee injury in October 2006 "from workers comp" and that he had a right lateral meniscectomy that same month.  The Veteran reported that his right knee had locked three times in the past and that he injured his right knee in an accident at work in 2006. The Veteran also reported that he filed a worker's compensation claim in regard to this injury and that he received mainly private medical treatment for his right knee from 2006 to 2009.  In its 2015 Remand, the Board specifically requested that the Veteran provide the necessary authorization in order for VA to obtain and review his workers compensation records as well as any other outstanding private or VA medical records.  The Veteran only provided information regarding VA treatment in response.  Accordingly, VA has met its duty to assist in this regard.

An October 2007 VA X-ray report found genu valgus with mild to moderate degenerative joint disease changes.

Although it is somewhat ambiguous, the Board finds that the Veteran filed the current claim for increase in November 2007.  At that time his right knee was characterized as patellofemoral syndrome and he was rated at 0 percent under Diagnostic Code 5299-5024 as an unlisted condition rated by analogy to tenosynovitis.  DC 5024 is rated under the codes for limitation of motion, as arthritis degenerative.  Medical records from M. G., M.D. (Dr. G), dated December 2007 show a diagnosis for the Veteran of right knee lateral and medial meniscus tears as well as prepatellar bursitis. A December 2007 MRI of the right knee revealed a tear of the lateral and medial meniscus, osteoarthritic changes, lateral subluxation of the patella, joint effusion, and intact tendons.

Medical records from VAMC Palo Alto dated January 2008 which focused on physical therapy for the ankle note the Veteran's reports of severe pain in his right knee (10/10). His right knee extension was not formally measured, but his right knee flexion was within functional limits. 

In March 2008, the Veteran underwent a VA examination where he reported his right knee "blew up in 07/2006 . . . when he was working." He stated that he was fired from his work as a welder in 09/2006 and he had not worked since. He reported his right knee sometimes goes out and that he has flare-ups "often" that may last up to 15 minutes.  He reported a December 2007 MRI showed meniscal damage and arthritis. He walked with an antalgic gait.  Right knee showed well-healed scope scars, minimal effusion, generalized tenderness, equivocal McMurray's test; negative Lachman's test; and negative drawer test.  The ligaments seemed stable.  On three repetitions, he had difficulty doing the third repetition because of pain.  There was no weakness or fatigue, but he had some lack of endurance.  His range of motion was -2 to 3 degrees of extension and flexion to 90 degrees.  

In a June 2008 rating decision, the RO increased the Veteran's right knee disability rating from 0 to 10 percent, effective March 14, 2008. 

In January 2009, the had right knee surgical arthroscopy with partial medial and lateral meniscectomies and debridement.  After the surgery, his surgeon indicated that he would be unable to work until mid-February. He was scheduled for physical therapy. A February 2009 VA treatment record noted that the Veteran reported that his knee "does feel a lot better." He was no longer taking pain medication for the knee.

A May 2009 VA examination of the knees noted that the Veteran reported the January 2009 right knee surgery "helped minimally and only with some range of motion but it did not help his chronic pain. He reported undergoing 3 Synvisc injections and a cortisone injection since the surgery which were "not helpful." He reported the right knee was swollen, warm, gives out, pops, cracks, locks, and buckles.  He cannot squat or knee, walking up and down stairs is extremely painful. Flare-ups he also reported were extremely painful and might last for hours.  He reported he was on Fentanyl and Hydrocodone for pain management.

Examination revealed genovalgus, limping, and no assistive device.  He did not wear a brace, saying his surgeon advised against it. There was no effusion in the right knee; surgical scars were not tender; there was no effusion, erythema or increased warmth.  There was tenderness with palpation, but no abnormal laxity and testing was negative.  Range of motion was 0 degrees extension and 90 degrees flexion.  After 3 repetitions, right knee flexion decreased to 75 degrees "mainly secondary to pain and weakness" while extension stayed the same. X-rays showed degenerative arthritis. He was going to start school to get training for a new job.

In a May 2009 rating decision, the RO temporarily increased the Veteran's disability rating from 10 to 100 percent effective January 30, 2009 to March 31, 2009 under 38 C.F.R. § 4.30 for convalescence following his surgery.

In August 2009 the Veteran underwent a right total knee replacement. In October 2009 he underwent neuropsychological assessment to see whether he would be able to attend technical school.  Although there were foreshortened results (the Veteran could not be contacted to set up further testing appointments), he was seen for 7 hours of neuropsychological assessment and 1 hour of clinical interview.  The clinician concluded that he should "do very well" at performing in technical school.  The clinician noted that although he had deficits in expressive language (and therefore might have difficulty giving oral presentations) and with auditory lecture format (which would be helped if the material were in a powerpoint-type presentation as well), "he is talented in structured nonverbal problem-solving, so he should do very well in diagnostics and repairs."

In a November 2009 rating decision, the RO again increased the Veteran's disability rating from 10 to 100 percent effective August 4, 2009 to September 30, 2010; thereafter the evaluation decreased to 30 percent. 

Records reveal the Veteran was incarcerated from November 2011 to June 2012. In July 2012 the Veteran reported he would like to get back to work but he was a convicted felon.

In January 2015, the veteran underwent another VA examination for his right knee. During the examination the Veteran reported that he could only stand up to 30 minutes due to back and knee conditions, and that he could only sit in one position for 10 minutes, and thus needs to get up every 30 minutes. His walking is limited to approximately one half to one block and he could only climb one flight of stairs due to knee pain and dyspnea. He also reported that he has flare ups in his knee when climbing and stooping. He reported the flare-ups occurred twice a week and last a day.  The examiner found that the Veteran's flexion was 105 degrees and his extension was 0 degrees. The examiner also found that the Veteran had pain upon weight bearing. The examiner noted that there was no additional functional loss or range of motion after 3 repetitions and that pain limits functional ability with flare-ups.  His knee strength was 4/5, but he did not have muscle atrophy.  He did not have ankyloses and the examiner found no history of recurrent subluxation or lateral instability.  Joint testing revealed no instability except that McMurray's test was positive medially and laterally on right. Recurrent effusion was noted with flares.

The examiner described the total knee replacement residuals as chronic, consisting of severe painful motion or weakness.  The surgical scars were found to not be painful or unstable and not to cover an area equal to or greater than 6 square inches. The Veteran did not use assistive devices.  X-rays showed arthroplasty in standard alignment with no evidence of hardware complication and trace joint effusion.

Regarding work, the Veteran reported that he previously worked as a welder working on boxcars, a very physical job requiring heavy lifting, climbing and bending, but was now unable to work since his 2006 fall. However, he also stated that he was currently in school, studying to become an agricultural mechanic, with an ultimate goal of working on farm machinery. He stated that his coursework so far did not require much manual labor, but his core classwork, which he had not started yet, may be more physical. 

In a January 2015 rating decision, the RO increased the Veteran's disability rating for his right knee from 30 to 60 percent, effective October 1, 2010. His knee disability was rated under DC 5055 for knee replacement.

In a statement dated April 2015, regarding an extended VR evaluation, the Veteran indicated that his service connected and non-service connected disabilities were stable enough to allow him to prepare for, obtain, and maintain suitable employment.  

As stated above, the Veteran was a granted a Board hearing in May 2015. At that hearing, the Veteran testified that he was enrolled in VA Vocational Rehabilitation (VR). He stated that his VR counselor had him volunteering 10 hours per week. 

An April 2016 DBQ was submitted prepared by a Dr. A. Tariq.  Dr. Tariq noted no records were reviewed. Flare-ups were noted to be "TKR slips at time[s] making him fall." to determine the severity of knee disability. There was pain with weight bearing. He was able to perform 3 repetitions without additional loss of function or range of motion. Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time, but did further limit range of motion during flare-ups, from 5 to 50 degrees. There are no indications of pain during passive movement. The examiner found that the Veteran's flexion was 70 degrees and his extension was 5 degrees. Pain was noted to cause functional loss.  Strength was 3/5.  There was no ankyloses, but there was slight recurrent subluxation and lateral instability.  The examiner indicated "no" to frequent episodes of joint locking or effusion due to meniscal condition.  Significantly, the examiner assessed the Veteran's total knee replacement residuals as intermediate degrees of residual weakness, pain or limitation of motion, but no chronic residuals consisting of severe painful motion or weakness.  The examination report noted that he used a brace constantly and a cane occasionally.

An April 2016 VA treatment record noted that the Veteran currently works as a diesel mechanic and a full time student.  His work was described as "heavy work." In May 2016 he reported that he had been in jail or prison "too many" times, including for the sale of "meth" as well as substance abuse and domestic violence. In July 2016 he reported that he was "[s]tarting new full time job . . . next week, last time worked on September 1st." In October 2016 he reported that he worked part time on weekends as "JM equipment mechanic."

In February 2017 the Veteran reported that he was not working and that he only needed to pass 5 more classes to get his degree in mechanized agriculture.

Finally, as stated above, the Veteran was afforded a second Board hearing in May 2017. At this hearing the Veteran testified that he dropped out of school as a result of his VR counselor telling him that she would not pay for one of his classes. Regarding his knee, the Veteran stated that he has daily problems with it; both knees are swollen and he must sit for some time in the morning to get his stability. He also stated that it hurts to crawl. He testified that he had been out of work since September 2006 and that he had been let go because of his right knee injury as he was lead welder and could no longer perform the requirements of the job.

The Board has reviewed the Veteran's VA vocational rehabilitation records.  The Veteran applied for VA vocational rehabilitation in April 2009.  In May 2009 it was determined that a vocational goal was reasonably feasible.  In January 2011 he was terminated from an aviation maintenance technology college program because he stopped attending school.  In June 2012 the Veteran reported that he had been in jail for 7 months on a drug charge.  In May 2013 the Veteran was working on a certification for auto body at a junior college. In May 2013 a physician Dr. W. Bishop stated that he felt the Veteran could return to competitive employment if work demands were at or below identified functional limitations: 1-2 flights of stairs; 10-25 pound limit on lifting or carrying; sitting and standing 2 hours or more; walking 1-2 blocks.  

In 2015 he started a VA vocational rehabilitation program with the goal of employment as a diesel mechanic or technician.  In fall 2016 the Veteran failed two of his classes and withdrew from another; he later reported this was due to deaths in his family which caused him to miss class assignments and examinations.  In January 2017 the Veteran was advised that a second associate's degree could not be added to his individual rehabilitation plan as the occupational goal agreed upon was for employment in diesel mechanics.  In June 2017, his vocational rehabilitation program was discontinued because he had not maintained continuous progress; the Veteran was not enrolled in coursework during summer 2016 or summer 2017.  The Veteran was also not participating in a work objective (i.e., part-time paid or non-paid work, a work-study, or volunteer work) and his projected May 2017 graduation date would not be met.  
III. Analysis 

a. Higher Rating prior to August 3, 2009

The Board finds that a 10 percent rating is warranted from the date of claim, November 28, 2007, to March 13, 2008, but that a rating in excess of 10 percent from March 14, 2008 through August 3, 2009, is not warranted.

As noted above, the Board finds that the Veteran's November 28, 2007 informal claim was a claim for increase for the right knee.  As the injury leading to the increase in severity, the on-the-job right knee injury reportedly in July 2006, as well as the resulting meniscectomy in October 2006, were both over a year prior to the filing of the November 2006 informal claim, entitlement to a higher rating in the year prior to the informal claim is not warranted.

As noted above, the medical evidence for this period is sparse as the Veteran has not provided authorizations or medical evidence of most of the private treatment he received for his right knee during this period.  The evidence does show that the Veteran had meniscal tears, antalgic gait, range of motion from 0 to 75 degrees after 3 repetitions, and reports of giving way, flare-ups, swelling, warmth, popping, and severe pain.

As the medical evidence shows that the Veteran had arthritis diagnosed by X-ray prior to November 28, 2007, and he has symptomatology like noncompensable limitation of motion, the Board finds that a 10 percent rating is warranted from November 28, 2007 to March 13, 2008 under DC 5003.  

The Board next turns to the question of whether a higher or separate rating is warranted under any other DC during this period.  With respect to limitation of flexion and limitation of extension, at no time during this period did the range of motion rise to the level of a compensable, or higher, rating under either DC.  The Board has considered the provisions of 4.40, 4.45, and 4.59 as well as the holding in the DeLuca case and finds that the 10 percent rating takes into consideration the additional 15 degree range of motion lost on repetitive testing (quantitatively documented in the May 2009 examination report) due to lack of endurance.  The Board finds that the preponderance of the evidence is against any additional loss of function or range of motion.

With respect to instability, VA examination reports in March 2008 and May 2009 showed normal results on stability testing with the exception of an equivocal McMurray's test in 2008.  However, at that examiner concluded that the "ligaments seemed stable," the Board finds that the preponderance of the evidence is against a finding of even slight instability.  Therefore, despite the Veteran's complaints of giving way, the Board concludes that the criteria for a separate instability rating under DC 5257 are not met.

The Board has also considered whether a separate rating is warranted under either DC 5258 or 5259 as the Veteran underwent a meniscectomy in 2006 and again in January 2009.  As separate rating is not warranted under DC 5259 as the preponderance of the evidence is against a finding of any other symptoms related to the meniscectomies which are not addressed in the 10 percent rating under 5003.  Further a separate rating under 5258 is not warranted as the preponderance of the evidence is against a finding of frequent episodes of locking, pain, and effusion into the joint.  As noted above, pain is considered with the application of DeLuca and the additional loss of motion, above.  While the Veteran reported locking and effusion, the VA examinations found no evidence of instability and the available medical records over this period also did not report symptoms equating to frequent episodes of locking, pain, and effusion.

Other diagnostic codes pertaining to the evaluation of the knee have been considered, but the Veteran could not receive a rating under any analogous code. For example, there is no evidence of ankylosis of the knee or of tibia and fibula impairment with knee disability. Accordingly, the criteria under 38 C.F.R. § 4.71a, Codes 5256 and 5262, are not for application.

b. Higher Rating from October 1, 2010

The Board finds that a rating in excess of 60 percent since October 1, 2010 for service-connected right knee, status post total knee arthroplasty, is not warranted.  The Veteran is currently receiving the maximum schedular evaluation under DC 5055. A higher rating of 100 percent is only warranted within the 1 year period following the implantation of the prosthesis (in August 2009). 38 C.F.R. §4.71a, Diagnostic Code 5055 (2016). Furthermore, no other diagnostic code regarding knee disabilities would allow the Veteran a rating higher than 60 percent. Therefore, the Board finds that he Veteran is not entitled to a rating in excess of 60 percent since October 1, 2010. 

c. TDIU

Regarding the Veteran's claim for TDIU, the Board finds that TDIU is not warranted in this case. A claimant may be granted TDIU if he has one service-connected disability, rated 60 percent disabling; or if he has multiple disabilities, combining to a 70 percent or greater level of impairment, with at least one disability rated at 40 percent. 38 C.F.R. § 4.16(a). However, all veterans who are unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled if the veteran is unemployable by reason of service-connected disability even if the veteran fails to meet the percentage standards set forth (discussed above). 38 C.F.R. § 4.16(b).

The Board raised the TDIU claim in its 2015 remand finding it was part of the increased rating claim on appeal and remanded the issue for appropriate action.  The Veteran is service-connected for the right knee and is also service connected for the left knee, which has been rated 20 percent disabling throughout this appeal.

Prior to August 3, 2009, the Veteran's combined rating did not reach the threshold for schedular TDIU eligibility. [From August 4, 2009 to September 30, 2010, a total schedular rating was in effect, so consideration of TDIU is moot.] The Veteran's statements indicate he last worked in 2006 as a lead welder working under and around boxcars and that he was terminated from that job because of a right knee injury.  Again, efforts to obtain the worker's compensation records and his private treatment records have been unsuccessful as the Veteran has not provided the records or authorizations for VA to obtain them.  However, some records are available during this period.  

The record shows that the Veteran applied for vocational rehabilitation in April 2009, indicating a desire to work and his belief that he could work.  He was approved for VA vocational rehabilitation in May 2009, indicating VA vocational rehabilitation counselors, after assessment, believed that the Veteran could work.  The Board also finds highly probative and persuasive the opinion of the neuropsychologist in October 2009 who determined that he should "do very well" at performing in technical school.  The clinician noted that although he had deficits in expressive language (and therefore might have difficulty giving oral presentations) and with auditory lecture format (which would be helped if the material were in a powerpoint-type presentation as well), "he is talented in structured nonverbal problem-solving, so he should do very well in diagnostics and repairs." Accordingly, the Board finds that referral for an extraschedular TDIU is not warranted.

Since October 2010, the Veteran's combined disability rating has been 80 percent, thus he reaches the threshold necessary for him to be eligible for a schedular TDIU. However, the preponderance of the evidence is against a finding that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In July 2012 the Veteran reported he would like to get back to work but he was a convicted felon. In May 2013 a physician Dr. W. Bishop stated that he felt the Veteran could return to competitive employment if work demands were at or below identified functional limitations: 1-2 flights of stairs; 10-25 pound limit on lifting or carrying; sitting and standing 2 hours or more; walking 1-2 blocks.  

There is some evidence that the Veteran was working, at least part-time, during part of this period, perhaps in relation to his vocational rehabilitation program. An April 2016 VA treatment record noted that the Veteran currently works as a diesel mechanic and a full time student.  His work was described as "heavy work." In July 2016 he reported that he was "[s]tarting new full time job . . . next week, last time worked on September 1st." In October 2016 he reported that he worked part time on weekends as "JM equipment mechanic."

The Veteran's 2015 TDIU application did not provide information requested regarding prior employment.  He was asked during his 2017 hearing to provide this information, specifically, the names and addresses of his prior employers, the dates of employment, his reason for leaving, and the specifics with respect to what he did in his former jobs and how he can no longer do such a job because of his knee problems.  The record was held open for 30 days to allow him to provide this information, but no such evidence was received.

An April 2015 record signed by the Veteran states he completed a vocational rehabilitation evaluation "and it has been determined that the effects of my disabilities, service-connected and nonservice-connected, are stable enough to allow me to prepare for, obtain, and maintain suitable employment.  I agree with this determination."

His VA vocational rehabilitation records show that he successfully attended a number of semesters of college in an effort to obtain his associate's degree in agricultural mechanics; however, his behavior towards his instructors and VA staff impeded his success, as did periods of incarceration.  In May 2016 he reported that he had been in jail or prison "too many" times, including for the sale of "meth" as well as substance abuse and domestic violence. However, he was still in receipt of vocational rehabilitation benefits until earlier this year when he requested that VA benefits cover a second associate's degree. VA declined his request and terminated his VA vocational rehabilitation benefits because he had not maintained continuous progress; the Veteran was not enrolled in coursework during summer 2016 or summer 2017.  Further, the Veteran was also not participating in a work objective (i.e., part-time paid or non-paid work, a work-study, or volunteer work) and his projected May 2017 graduation date would not be met.

Therefore, the preponderance of the evidence is against a finding that TDIU was warranted at any time during this appeal.



ORDER

Entitlement to a 10 percent rating, but no higher, for right knee disability from November 28, 2007 to March 13, 2008, is granted.

Entitlement to a rating in excess of 10 percent for right knee disability from March 14, 2008, to August 3, 2009, is denied.

Entitlement to a disability rating in excess of 60 percent from October 1, 2010, is denied. 

Entitlement to TDIU is denied. 




			
	BETHANY BUCK 	KEITH W. ALLEN
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
M.C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


